Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered May 25, 1983, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence presented at trial in the light most favorable to the prosecution and giving it the benefit of every reasonable inference to be drawn therefrom (see, People v Giuliano, 65 NY2d 766, 768), upon the exercise of our factual review power, we are satisfied that the evidence was of sufficient quality and quantity to establish the defendant’s guilt beyond a reasonable doubt. The defendant’s contention that there was insufficient evidence is essentially based upon his belief that the complainant’s testimony is untrustworthy because the defendant had an alibi. The assessment of credibility in this case is a matter for the jury to resolve, and the jury is not bound to accept the testimony of the alibi witness over that of the complainant (see, People v McDonald, 125 AD2d 500; People v Jeffries, 125 AD2d 412; People v Cox, 114 AD2d 968).-
The defendant’s claim of ineffective assistance of counsel is based on matters dehors the record, and his claim of prosecutorial misconduct is, upon the facts of this case, without merit.
Finally, the sentence was not excessive (see, People v Suitte, 90 AD2d 80, 85-86). Niehoff, J. P., Lawrence, Kunzeman and Sullivan, JJ., concur.